Title: To George Washington from George Clinton, 1 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] November 1st 1778
  
I do myself the Honor to forward to your Excellency by Express an Act of the Legislature passed Yesterday the more effectually to provide Supplies of Flour, Meal and Wheat for the Army that the Commissary may take the earliest Opportunity of availing himself of the Advantages intended by it. I beg Leave to suggest that if the Commissary was to order into the State and deposit with his respective Deputies at least 4 or 5000 Bushels of Salt to be exchanged for Grain and Flour it would facilitate the Operation of the present Law and render it less exceptionable to the Farmer who may otherwise consider it a Hardship not to be able to dispose of the Produce of his Farm in such Manner as he may think proper for an Article so essentially necessary for his Use and not to be obtained but through some of the Neighbouring States who are unwilling to part with it without Flour in Return.
  I also inclose your Excellency a Copy of the Proceedings of the Senate in my Message to them of the 2[8]th Ult: accompanying your Excellency’s Letter and a Letter from Colo: Udney Hay Dy Qur Mr General on the Subject of Supplies for the Army and in Pursuance of their Request, recommend to your Excellency to order an Inquiry into the Conduct of the Purchasing Commissaries in this State to the Practices of some of whom they impute the present Difficulty of obtaining Supplies of Flour for the Army. I repose great Confidence in the Gentleman at the Head of that Department and I am persuaded the Legislature entertain a high Opinion of his Integrity but at the same Time I agree with them that there is Reason to believe, that some of those who have been employed under him have acted in such 
    
    
    
    Manner as to render an Inquiry necessary and probably to merit severe Punishment. I am Sir, with the highest Esteem & Respect Your Excellency’s most obedt servt
  
    Geo: Clinton
  
  
P.S: I should be happy to know whether the accounts you may have lately received continue to indicate a speedy Evacuation of Newyork by the Enemy.
  

  G.C.

